Citation Nr: 0716542	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-06 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran currently is shown to have a diagnosis of 
PTSD that as likely as not is  not verified stressor events 
that occurred in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  



Diagnosis

In May 2002 the veteran had a PTSD consult at the VA Medical 
Center (VAMC).  The VA psychiatrist opined that the veteran 
met the criteria for PTSD diagnosis related to his military 
service in Vietnam.  The veteran's diagnosis of PTSD was 
confirmed in January 2003 at an initial evaluation for PTSD 
examination.  

The Board accordingly finds that the veteran has a current 
diagnosis of PTSD.  The Board must now examine if the veteran 
has a verified or verifiable in-service stressor.  


Stressor 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

At the veteran's May 2002 PTSD consultation at the VAMC, the 
veteran stated that that he went to Vietnam in 1967 and was 
with the 1st Air Cavalry near Phu Bai and Hue and worked on 
the Mohawk aircraft.  The veteran stated that he vividly 
recalled loading bodies of dead people on to airplanes.  

The veteran also stated that he was stationed near Hue when 
the 1968 Tet offensive occurred.  The veteran stated that 
they were hit by incoming rockets and/or mortars about every 
30 minutes and that planes and the runway were marked with 
craters.  

The veteran stated that they frequently ran for bunkers but 
learned to listen and to be able to tell when things were 
getting close that so often he did not run when others did.  
The veteran stated that he did not have a close call but that 
rockets frequently landed within 100 feet or so of his 
position.  

In the veteran's PTSD questionnaire, submitted August 2002, 
the veteran stated four stressors.  The first stressor was 
loading body bags with soldiers in them onto an airplane in 
Bong Son, Vietnam in December 1967.  

The second stressor involved the Tet Offensive in Hue, 
Vietnam between January 1968 and February 1968.  The veteran 
stated that he was stationed at the end of the runway his 
unit.  

The third stressor was when he was in Bong Son, Vietnam 
between November 1968 and January 1968.  The veteran stated 
that grenades were thrown into a trash dump which blew up and 
blood and body parts were everywhere.  

The last stressor was when a friend of the veteran was killed 
in action when his plane was shot down.  

At the veteran's initial PTSD evaluation in January 2003 the 
veteran stated three major in-service stressors.  The first 
was at Bongson, Vietnam in December 1967 when the veteran had 
to load body bags with soldiers onto the airplanes.  

The second stressor was the TET offensive in Huephui Bei, 
Vietnam, in January and February of 1968.  The veteran 
recalled that at times something around him was blown up 
every 30 minutes.  

The veteran stated that the explosions occurred sometimes 40 
or 50 yards away and some times the aircraft that he was 
working on would be blown up and that an aircraft mechanic 
was blown up.  The veteran stated that he recently met up 
with a fellow Vietnam veteran and they discussed the trauma 
of the TET offensive.  

The third stressor the veteran recalled was at Bongoson 
between November 1967 and January 1968.  The veteran recalled 
that he was going out with others to take the garbage out to 
the edge of camp to the dump when someone threw a fragmented 
grenade and blew up some of the Vietnamese people who were 
digging through the garbage.  The veteran stated that some of 
the Vietnamese lost hands and fingers and that one man had 
his intestines as come out.  

The record shows that the veteran served in the Republic of 
Vietnam from 1967 to 1968.  However, the Board emphasizes 
that service in a combat zone, without more, is not 
sufficient to establish that a veteran engaged in combat with 
the enemy.  See e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).   In this instance, the RO requested information from 
the U.S. Armed Services Center for Unit Records Research 
(CURR).  

In March 2004 CURR could not verify the body bags, grenade 
incident, or death of the veteran's friend.  However, CURR 
did submit the Operational Report-Lessons Learned (OR-LL) 
submitted by 1st Cavalry Division, the higher headquarters of 
the 11th Aviation Company, for the period ending April 30, 
1968.  

The OR-LL documents stated that priority of aviation support 
went to the 3rd Brigade during the Battle of Hue which lasted 
the entire month of February 1968.  Additionally, the OR-LL 
documents that aviation support was exposed to hostile fire 
and rocket/mortar attacks during the reporting period.  

The Board notes that corroboration of every detail of a 
claimed stressor, including personal involvement, is not 
required; rather, a veteran needs only to submit independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 
(1997).  

Under these circumstances, the Board must conclude that there 
is a verified or verifiable stressor to support the diagnosis 
of PTSD.  The occurrence of the specific in-service stressful 
experience of the Tet offensive has been corroborated by 
credible evidence.  

The Board accordingly finds that the veteran has a current 
diagnosis of PTSD and a verified in-service stress and 
therefore, service connection for PTSD should be granted.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection is warranted in this case.  



ORDER

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


